The Common Pleas Division erred in directing a nonsuit in this case. The language complained of is libellous per se, and hence there was no occasion to allege or prove special damage. Moreover, the language had reference to the plaintiff in his official character as a policeman, and hence rendered him specially susceptible to injury. State v. Spear and Corbett,13 R.I. 324. It has been held that, even when a person is slandered in the way of his trade, the fact of his being in such trade stands in the place of special damage. Rolin v.Steward, 14 C.B. 603. "And," as said by the court in Harman
v. Delaney, 2 Str. 898, "if bare words are so, it will be stronger in the case of a public newspaper, which is so diffusive." See also Townshend Lib.  Sl. §§ 179-182; Starkie on Slander, 168; Am.  Eng. Ency. L. vol. 13, 299.
Petition for new trial granted.